                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND




SUMMER INFANT (USA), Inc.               )
    Plaintiff/Counter Defendant         )
                                        )
             v.                         )     C.A. No. 1:17-cv-00549-MSM-PAS
                                        )
TOMY INTERNATIONAL, Inc.                )
    Defendant/Counter Claimant          )


                           MEMORANDUM AND ORDER


      This matter is before the Court on the objections of both the plaintiff (ECF No.

56) and the defendant (ECF No. 55) to the Report and Recommendation of Magistrate

Patricia Sullivan (“R & R”, ECF 54) respecting the Motion for Claim Construction

filed by TOMY, Inc. (ECF No. 34). While there were initially six disputed terms, the

parties resolved two. (R & R at 2.)

      Both corporations construct, market and sell infant/toddler bathing tubs.

TOMY holds U.S. Patent No. 6,578,209, titled “Tubs for Bathing Infants and

Toddlers,” issued on June 17, 2003. On November 14, 2017, TOMY sent Summer

Infant a cease and desist letter asserting patent infringement. The Motion for Claim

Construction involves definitional meanings relevant to whether Summer Infant’s

tub is sufficiently similar to TOMY’s to constitute patent infringement. The four

terms allegedly requiring construction are “molded plastic body,” “seating surface(s),”

“distal edges joined at a bottom surface apex,” and “wale.” (R & R, ECF No. 54 at 3.)
      I have reviewed the Magistrate’s R & R, read and considered the submissions

of the parties, held a hearing on the objections, and independently reviewed the

record.    The Magistrate’s analysis is a painstaking, thorough and deliberative

analysis of the exhibits, the arguments, and the relevant law. I therefore ADOPT it

in its entirety. TOMY’s motion (ECF No. 34) is GRANTED in part and DENIED in

part. The constructions recommended by the Magistrate in the R & R at p. 21, are

adopted.



SO ORDERED:



______________________________________
Mary S. McElroy
United States District Judge


March 31, 2020
